Acting Chief Justice PLEICONES.
I respectfully dissent. The policy defines “occupying” as “having actual physical contact with an auto while in, upon, entering, or alighting from it.” In my opinion, there is no dispute that petitioner was not “in actual physical contact” with the truck when the accident occurred. Unlike the majority, I am unable to agree that an accident continues until the last injury is inflicted. Under this theory, in virtually every case where the victim eventually makes contact with an insured vehicle, whether he was thrown, dragged or carried across the parking lot by another vehicle, there would be coverage. Such an expansive reading renders meaningless the policy language defining “occupying” as “in, upon, entering, or alighting from” the insured vehicle. “[Pjarties have the right to make their own contract and it is not the function of this Court to rewrite it or torture the meaning of a policy or extend coverage never intended by the parties.” Torrington Co. v. Aetna Cas. & Sur. Co., 264 S.C. 636, 643, 216 S.E.2d 547, 550 (1975). Here, I cannot find petitioner occupied the truck without rewriting the parties’ contract.
I would affirm the decision of the Court of Appeals.
KITTREDGE, J., concurs.